Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all of the numeral references as shown in Figs. 1A, 1B, 1C, and 2-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 7, the term “form” appears to be misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, the limitation “synthetic ski surface” is indefinite because it was not clear whether it’s same as “a synthetic now surface” in line 5 or not.  Furthermore, line 14, the limitation “optionally, the synthetic snow surface may rest on top…” is indefinite because it was not clear whether the synthetic now surface actually rests on top of the modules or not.
Claim 2, the limitation “optionally, one or more intermediate layers for cushioning or drainage or other purposes” is indefinite because it was not clear whether such one or more intermediate layers is part of the claimed invention or not.
Claims 6 and 7, the expression “The method of claim 3, for generating…” is very confusing and it was not clear any particular method step(s) being claimed.
As for claim 8, claim limitation “a means for approximating arbitrary topographical shapes with the modular system is coupled to the system” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification fails to specifically disclose any mechanism and/or structural feature to perform such function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pernal U.S. Patent 6,676,529.
Pernal discloses an amusement ramp system comprising a plurality of riser modules (36, 44, 60, 82) (Figs. 1A, 7, 10) each having a top side (40, 42) (Fig. 1D) and a bottom side (14) (Fig. 7); the top side and bottom side of the riser modules are parallel to each other; wherein the top side (40, 42) of the riser modules is adapted to attach to and releasing from the bottom side via aperture (26) (Fig. 7); wherein the bottom side of the riser modules area adapted to attach to and release from a floor or the ground; and a plurality of angle modules (12) (Fig. 1A) each having a top side (18) and a bottom side (14), the top side and bottom side of the angle modules are not parallel to each other; wherein the top side of the angle modules are adapted to attach to and releasing from the bottom 
It is noted that Pernal fails to specifically characterize the top sides of both the riser modules and angle modules as “synthetic snow surface” or “synthetic ski surface”.  However, claim 1 does not specifically define the material and/or structural features of such “synthetic” surfaces.  The specification discloses such “synthetic” surfaces may be a variety of materials such as plastic (page 1).  The top sides of both the riser modules and angle modules of Pernal are also made of molded plastic (col. 22, lines 23-24).  Therefore, in light of the above 112 rejection above, it would have been within one of ordinary skill in the art to reasonably characterize the top sides of the riser modules and angle modules of Pernal as “synthetic” snow/ski surface.
	As for the limitation (h), in light of the above 112 rejection, the “synthetic” surfaces of Pernal as describe above may rest on top of the modules (see Fig. 24).
	Finally, the bottom side of the angle modules are capable of attaching and releasing from the top side of the riser modules and vice versa, and also that the bottom side of the riser modules are capable of attaching and releasing from the top side of other riser modules providing the ability to in order to make taller riser modules (see Figs. 22-24).
	As for claim 2, in light of the above 112 rejection concerning the expression “optionally”, since the claimed “one or more intermediate layers” are optional, such additional or intermediate layer(s) are considered duplication of 
	As for claims 3-7, all of the drawings and disclosure of Penal clearly suggest that the riser modules and angle modules can be rearranged to create many different slopes and angles to accommodate any particular play environment.  
	Regarding claim 8, in light of the explanation in the 112 second paragraph above, any well know method such as manual/computer drawings or any other equivalent can be considered “a means for approximating arbitrary topographical shapes with the modular system is coupled to the system”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711